                IN THE UNITED STATES DISTRICT COURT
                                                                           FILED
                    FOR THE DISTRICT OF MONTANA                              MAY 2 2 2019
                          HELENA DIVISION                                 Clerk, U.S District Court
                                                                            District Of Montana
                                                                                 Great Falls

 CYNTHIA IRIS JENSEN,

                 Plaintiff,                           CV 17-108-H-JTJ

       vs.
                                                     MEMORANDUM
 NANCY BERRYHILL, Acting                              AND ORDER
 Commissioner of the Social Security
 Administration,

                 Defendant.




                                INTRODUCTION

      Plaintiff Cynthia Iris Jensen (Jensen) brought this action to obtain judicial

review of the final decision of the Acting Commissioner of the Social Security

Administration (Commissioner), denying her application for disability and

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.

§§ 401-4 33. Jen sen is proceeding pro se.

                                 JURISDICTION

      The Court possesses jurisdiction over this action under 42 U.S.C. § 405(g).

Venue is proper given that Jensen resides in Lewis and Clark County, Montana.
29 U.S.C. § 139l(e)(l); L.R. l .2(c)(3). Both parties have executed a Consent

form authorizing the undersigned to conduct all proceedings in this matter and

enter judgment. (Doc. 15).

                                 BACKGROUND

      Jensen is 52 years old. (Doc. 11 at 28). Jensen is well educated. Jensen

possesses ajuris doctorate degree in law. (Doc. 11 at 73). Jensen has served as an

active duty member of the United States Air Force intermittently from August 17,

2000, through September 7, 2007. (Doc. 11 at 492). Jensen has past work

experience as an employment training specialist, personnel clerk, and claims

examiner with the Department of Labor in Alaska. (Doc. 11 at 27, 75, 119).

      The Veterans Administration (VA) has determined that Jensen is 100%

disabled. (Doc. 11 at 25; 491-493). The VA determined that Jensen's

impairments included major depression disorder, posttraumatic stress disorder

(PTSD), panic disorder, gastroesophageal reflux disease with irritable bowel

syndrome, and migraine headaches. (Doc. 11 at 314-15). The VA declared Jensen

unemployable as of January 27, 2014, due to her disability. (Doc. 11 at 314).

Jensen receives VA disability benefits. (Doc. 11 at 491 ).

      Jensen filed her application for disability and disability insurance benefits

on September 13, 2014. (Doc. 11 at 14). Jensen alleged a disability onset date of

                                         2
July 24, 2013. Id. Jensen alleged that she became disabled due to fibromyalgia

with restless leg syndrome, severe widespread chronic pain, severe depression,

panic attacks, emotional sensitivity, anxiety disorder, chronic fatigue, plantar

fascitis, PTSD, sensory sensitivities, memory loss, difficulty concentrating, sleep

disorder, ADHD with cranial nerve dysfunction, arthritis, anemia, digestive

disorder, nausea, migraines, bloating irritable bowel syndrome, diverticulitis, acid

reflux and carpel tunnel syndrome. (Doc. 11 at 335). Jensen's claim was denied

initially on April 14, 2015, and on reconsideration on June 22, 2015. (Doc. 11 at

141,158).

      An administrative law judge (ALJ) conducted a hearing on Jensen's

application for social security benefits on December 23, 2015. (Doc. 11 at 14).

The ALJ conducted a supplemental hearing on March 29, 2017. Id. The ALJ

issued her decision on May 22, 2017. (Doc. 11 at 29). The ALJ determined that

Jensen did not qualify for disability or disability insurance benefits. Id.

      Jensen requested that the Social Security Administration (Administration)

review the ALJ's decision. The Administration denied Jensen's request. (Doc. 11

at 1). The Administration's denial made the ALJ's decision the final decision of

the Commissioner.

      Jensen filed the present action on November 20, 2017. (Doc. 2). The

                                           3
matter has been fully briefed. (Docs. 17, 20). The Court is prepared to rule.

                            STANDARD OF REVIEW

      The Court's review in this matter is limited. The Court may set aside the

Commissioner's decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427

F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389,401 (1971). Substantial evidence has also

been described as "more than a mere scintilla" but "less than a preponderance."

Desrosiers v. Sec. ofHealth and Human Services, 846 F.2d 573, 576 (9th Cir.

1988).

                       DISABILITY DETERMINATION

      A claimant is disabled for purposes of the Social Security Act if the

claimant demonstrates by a preponderance of the evidence that (1) the claimant

has a "medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months;" and (2) the impairment or

impairments are of such severity that, considering the claimant's age, education,

and work experience, the claimant is not only unable to perform previous work but


                                          4
also cannot "engage in any other kind of substantial gainful work which exists in

the national economy." Schneider v. Comm 'r of the Soc. Sec. Admin., 223 F.3d

968,974 (9th Cir. 2000) (citing 42 U.S.C. §1382(a)(3)(A), (B)).

      The Social Security Administration regulations provide a five-step

sequential evaluation process for determining whether a claimant is disabled.

Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th Cir. 2001); 20 C.F.R.

§§ 404.1520, 416.920. The claimant bears the burden of proof under steps one

through four. Bustamante, 262 F.3d at 954. The Commissioner bears the burden

of proof under step five. Id. The five steps of the inquiry are:

      1.     Is the claimant presently working in a substantially gainful
             activity? If so, the claimant is not disabled within the meaning
             of the Social Security Act. If not, proceed to step two. See 20
             C.F.R. §§ 404.1520(b), 416.920(b).

      2.    Is the claimant's impairment severe? If so, proceed to step
            three. If not, the claimant is not disabled. See 20 C.F.R. §§
            404.1520(c), 416.920(c).

      3.    Does the impairment "meet or equal" one of a list of specific
            impairments described in 20 C.F.R. Part 220, Appendix 1? If
            so, the claimant is disabled. If not, proceed to step four. See
            20 C.F.R. §§ 404.1520(d), 416.920(d).

      4.    Is the claimant able to do any work that he or she has done in the
            past? If so, the claimant is not disabled. If not, proceed to step five.
            See 20 C.F.R. §§ 404.1520(e), 416.920(e).

      5.    Is the claimant able to do any other work? If so, the claimant is not

                                          5
            disabled. If not, the claimant is disabled. See 20 C.F.R. §§
            404.1520(f), 416.920(f).

Bustamante, 262 F.3d at 954.

      A.    ALJ's disability determination in this case

      At step one, the ALJ determined that Jensen had not engaged in substantial

gainful activity from her alleged onset date of July 24, 2013, through

December 31, 2016, the date she was last insured. (Doc. 11 at 16).

      At step two, the ALJ found that Jensen had the following severe

impairments: attention deficit/hyperactivity disorder, panic disorder, PTSD, major

depressive disorder, degenerative joint disease, fibromyalgia, and osteoarthritis of

the right shoulder. (Doc. 11 at 16).

      At step three, the ALJ found that Jensen did not possess an impairment, or

combination of impairments, that met or was medically equal to one of the listed

impairments. (Doc. 11 at 18).

      Before considering step four, the ALJ determined Jensen's residual

functional capacity. The ALJ determined that Jensen possessed the residual

functional capacity to perform light work as defined in 20 C.F.R. § 404.l 567(b)

subject to the following limitations: 1) Jensen can lift 25 pounds occasionally and

20 pounds frequently; 2) Jensen can sit for 6 hours in an 8-hour workday;



                                         6
3) Jensen can stand or walk for 6 hours in an 8-hour workday; 4) Jensen can

frequently climb ramps and stairs, can occasionally climb ladders, ropes or

scaffolds; 5) Jensen possesses unlimited balance; 6) Jensen can frequently stoop,

kneel, crouch and crawl; 7) Jensen can frequently reach overhead with her right

upper extremity; 8) Jensen must avoid concentrated exposure to vibration;

9) Jensen is able to understand, remember, and carry out simple as well as detailed

tasks; 10) Jensen cannot perform work in which contact with the general public is

an essential element of any task, but Jensen may have incidental contact with the

general public; 11) Jensen is able to work in a predictable and routine work place

environment; and 12) Jensen is able to have superficial contact with coworkers,

but she cannot perform tandem tasks or tasks involving a cooperative team effort.

(Doc. 11 at 20).

      At step four, the ALJ presented a hypothetical question to a vocational

expert. The ALJ asked the vocational expert to consider a hypothetical person

with the same age, work experience and educational background as Jensen who

possessed the limitations described above. (Doc. 11 at 27, 119-120). The ALJ

asked the vocational expert whether such a person could perform Jensen's past

work as an employment training specialist, personnel clerk, and claims examiner.

(Doc. 11 at 120). The vocational expert responded that the hypothetical person

                                         7
could not perform Jensen's past work. Id.

      At step five, the ALJ determined that Jensen was not disabled. (Doc. 11 at

28-29). The ALJ determined that Jensen possessed the residual functional

capacity to perform work that existed in significant numbers in the national

economy. Id. The ALJ determined that Jensen possessed the residual functional

capacity to work as product assembler, cleaner/housekeeper, and packing line

worker. (Doc. 11 at 28).

      B.    Jensen's Objections to the ALJ's Disability Determination

      Jensen argues that the Court should reverse the Commissioner's decision

and remand this case to the Commissioner for an award of benefits. (Doc. 17 at

25). Jensen argues that the Commissioner's decision should be reversed for the

following reasons:

      l.    The ALJ erred by failing to provide sufficient reasons for discounting
            her testimony regarding the intensity, persistence and limiting effects
            of her symptoms;

      2.    The ALJ failed to properly consider the statements submitted by her
            husband and daughter.

      3.    The ALJ erred when she determined at step two that her digestive
            track issues and her migraine headaches did not qualify as severe
            impairments;

      4.    The ALJ erred by failing to give proper weight to the I 00% disability
            rating assigned to her by the Veterans Administration; and

                                         8
       5.      The ALJ erred by failing to consider all of her physical and mental
               impairments when she determined her residual functional capacity.

(Doc. 17 at 5-25).

       C.      Commissioner's Position

       The Commissioner argues that the Court should affirm the ALJ's decision

because the ALJ's decision was based on substantial evidence and was free of

legal error.

                                    DISCUSSION

      A.       Jensen's Testimony Regarding her Symptoms and Limitations

       Jensen testified during the hearings before the ALJ in December 2015 and

March 2017. Jensen testified, in December 2015, that she experienced loss of

bowel control and uncontrollable diarrhea, that she experienced pain from multiple

sources, and that she experienced eight to ten migraines per month. (Doc. 11 at

73-74, 77-118). Jensen testified, in March 2017, that she suffered from

depression, back pain, carpal tunnel syndrome and digestive problems, and that

she had difficulty completing daily activities. (Doc. 11 at 43-55). The ALJ

discounted Jensen's testimony regarding the intensity, persistence and limiting

effects of her symptoms. (Doc. 17 at 6-15, 17-25). Jensen argues that the ALJ

erred when she discounted her testimony.



                                           9
      An ALJ must engage in a two-step analysis when determining whether a

claimant's testimony regarding her subjective pain or symptoms is credible.

Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must

determine whether the claimant has presented objective medical evidence of an

underlying impairment which could reasonably be expected to produce the pain or

other symptoms alleged. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).

         If the claimant satisfies the first step of this analysis, and there is no

evidence of malingering, the ALJ may reject the claimant's testimony about the

severity of her symptoms only if the ALJ offers "specific, clear and convincing

reasons for doing so." Lingerifelter v. Astrue, 504 F.3d 1028, l 036 (9th Cir.

2007). The ALJ must identify the portion of the claimant's testimony she finds

not credible and describe the evidence that undermines the claimant's testimony.

Treichler v. Commissioner ofSocial Sec. Admin., 775 F.3d 1090, 1102 (9th Cir.

2014).

         An ALJ may consider the following factors in determining whether a

claimant's testimony is credible: the claimant's reputation for truthfulness;

inconsistencies in the claimant's testimony; inconsistencies between the claimant's

testimony and her conduct; the claimant's daily activities and work record; and the

testimony of physicians and third parties concerning the nature, severity, and

                                              10
effect of the claimant's alleged symptoms. Thomas v. Barnhart, 278 F.3d 947,

958-959 (9th Cir. 2002).

      Here, the ALJ found that Jensen had, in fact, presented objective medical

evidence of impairments that could reasonably be expected to produce some of the

pain and symptoms she alleged. (Doc. 11 at 21). The ALJ stated, however, that

she discounted Jensen's testimony regarding the limiting effects of her

impairments because the testimony was not consistent with the medical evidence.

(Doc. 11 at 21). The ALJ stated that she discounted Jensen's testimony regarding

migraine headaches because Jensen did not describe migraine headaches as an

active problem when she was seen by a physician on December 16, 2015, and she

had told a health care provider on February 13, 2017, that she was not

experiencing headaches. (Doc. 11 at 22, 1896, 1938).

      The ALJ stated that she discounted Jensen's testimony regarding the

limiting effects of her physical conditions and pain because Jensen's testimony

was inconsistent with physical examination findings of her health care providers,

and her daily activities. The ALJ noted that Jensen's treating providers had often

documented that Jensen's "musculosketal examinations" were normal, that

Jensen's sensation, motor skill, and coordination functions were normal, that

Jensen's extremities were normal, and that Jensen "appeared in no acute distress"

                                        11
during her medical appointments. (Doc. 11 at 22).

       With respect to Jensen's daily activities, the ALJ noted that Jensen had

reported to her health care providers that she provided care for her grandchildren

on a regular basis, that she had worked as a volunteer attorney for veterans, that

she played poker with friends on a monthly basis, that she had traveled to Florida

by airplane on multiple occasions, and that she was able to travel long distances by

automobile. (Doc. 11 at 24). The ALJ further noted that Jensen's treatment

providers had encouraged her to continue her yoga classes and to increase her

level of physical activity. Id.

       The ALJ stated that she discounted Jensen's testimony regarding the

limiting effects of her mental conditions because they were inconsistent with the

treatment notes of her mental health providers. The ALJ noted that Jensen's

treating providers often reported "no notable psychiatric symptoms" and had

described Jensen's presentation as "normal." (Doc. 111 at 22). The ALJ further

noted that Jensen had obtained good results on mental status examinations. (Doc.

11 at23).

       The ALJ provided specific, clear and convincing reasons for discounting

Jensen's testimony about the severity of her symptoms. The ALJ did not commit

legal error.



                                         12
      B.    Statements Submitted by Jensen's Husband and Daughter

      In 2015, Jensen's husband Steven Jensen and Jensen's daughter Sarah

Mabius each completed a "Lay Witness Statement Questionnaire" describing

Jensen's daily activities. (Doc. 11 at 412-422). Mr. Jensen and Ms. Mabius stated

that Jensen had difficulty performing daily tasks. Id. Mr. Jensen reported that

Jensen had difficulty standing or walking for more than fifteen minutes without

experiencing pain, and that Jensen was unable to ride in a vehicle for more than

ten minutes without experiencing discomfort. (Doc. 11 at 413). The ALJ gave

Mr. Jensen's statements "little weight." (Doc. 11 at 24). The ALJ gave Ms.

Mabius's statements "some weight." Id. Jensen argues that the ALJ erred when

she discounted the statements of her husband and daughter. (Doc. 17 at 6).

      An ALJ may discount the testimony of a lay witness so long as she provides

germane reasons for doing so. Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012). Here, the ALJ stated that she discounted the statements of Mr. Jensen and

Ms. Mabious regarding Jensen's physical limitations for the following five

reasons: 1) the statements were inconsistent with "physical examination findings"

of Jensen's health care providers; 2) the statements were inconsistent with

observations of her health care providers; 3) the statements were inconsistent with

Jensen's "minimal psychiatric symptoms;" 4) the statements were inconsistent

                                        13
with Jensen's "performance on mental status examinations;" and 5) the statements

were inconsistent with Jensen's daily activities. (Doc. 11 at 24). The reasons

provided by the ALJ were germane. An ALJ may discount lay witness statements

that are inconsistent with the medical evidence. Bayliss v. Barnhart, 427 F.3d

1211, 1218 (9th Cir. 2005). No error occurred.

      C.     Digestive Track Issues and Migraine Headaches

      Jensen argues that the ALJ erred when she determined at step two that her

digestive track issues and migraine headaches were not severe impairments. (Doc.

17at7-ll).

      An impairment is "not severe" for purposes of step two when the medical

evidence establishes only a slight abnormality or a combination of slight

abnormalities that would not significantly limit a claimant's ability to do basic

work activities. Smolen, 80 F.3d at 1290. Basic work activities are the "abilities

and aptitudes necessary to do most jobs." Id. Basic work activities include

"walking, standing sitting, lifting, pushing, pulling, reaching, carrying [and]

handling." Id. The claimant bears the burden of establishing that an impairment is

severe for purposes of step two. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987).

      Here, the ALJ determined that Jensen's digestive track issues did not qualify

as a severe impairment because: 1) Examining physician Dr. Robert Schore had

                                          14
determined, in October 2014, that Jensen's intestinal conditions did not prevent

her from working; 2) Jensen had reported to her health care providers, in

December 2015, that her episodes of diarrhea occurred only periodically, and

lasted less than a week; and 3) Jensen's colonoscopy in March 2017 had showed

no significant abnormalities. (Doc. 11 at 17,698, 1941). The ALJ did not err

when she concluded that Jensen's digestive track issues did not qualify as a severe

impairment.

      The ALJ determined that Jensen's migraine headaches did not qualify as a

severe impairment because: 1) Dr. Schore's suggestion in 2014 that Jensen's

migraine headaches may prevent her from working was based solely on Jensen's

comments regarding her headaches, and was not based upon any physical or

medical findings; 2) Jensen did not include migraine headaches on her "Active

Problem List," when she met with her health care provider on December 16, 2015;

and 3) Jensen made no mention of migraine headaches when she met with her

examining health care provider in February 2017. (Doc. 11 at 17, 22, 96-99,

1938). The ALJ did not err when she concluded that Jensen's migraine headaches

did not qualify as a severe impairment.




                                          15
       D.     Disability Rating Assigned by the Veterans Administration

       The VA assigned Jensen a disability rating of I 00%. (Doc. 11 at 43, 491-

493). The VA declared Jensen unemployable as of January 27, 2014, due to her

impairments. (Doc. 11 at 314). The ALJ acknowledged the VA's disability

determination, but did not give it significant weight. (Doc. 11 at 25). Jensen

argues that the ALJ erred when she failed to assign significant weight to the VA's

disability rating.

       An ALJ must consider a VA disability rating in reaching her decision. See

McCartey v. Massanari, 298 F.3d 1072, I 076 (9th Cir. 2002). The VA's disability

determination is generally given significant weight. McCartey, 298 F.3d at 1076.

The ALJ may discount the V A's disability determination, however, so long as the

ALJ provides "persuasive, specific, [and] valid reasons for doing so that are

supported by the record." Id.

      Here, the ALJ reviewed, considered and weighed the medical evidence upon

which the VA's disability rating was based. The ALJ stated that she discounted

the VA's disability determination because: I) the VA' s disability determination

was not based on Social Security Administration criteria; 2) the VA did not

describe any specific functional limitations," or "objective findings" that

supported its conclusion; 3) the VA's disability determination was inconsistent


                                         16
with the physical findings of Jensen's treating providers; 4) Jensen displayed

"minimal psychiatric symptoms;" 5) Jensen performed well on "mental status

examinations;" and 6) the VA's disability determination was inconsistent with

Jensen's daily activities. (Doc. 11 at 25). The ALJ provided persuasive, specific

and valid reasons for giving the VA rating minimal weight. The ALJ did not

commit legal error.

      E.     The ALJ's Assessment of Jensen's Residual Functional Capacity

      Jensen argues that the ALJ erred when she determined her residual

functional capacity. Jensen argues that the ALJ erred by failing to consider all of

her impairments.

      Residual functional capacity is an assessment of a claimant's ability to

perform work-related physical and mental work activities on a regular and

continuing basis despite her impairments. 20 C.F.R. §§ 404.1545(a), 416.945(a);

SSR 96-8p. An ALJ must consider all of a claimant's impairments when making a

residual functional capacity assessment, including impairments that are not severe.

20 C.F.R. § 404.1545(a).

      The ALJ's assessment of Jensen's residual functional capacity is set forth

on pages 17 through 27 of the ALJ's May 22, 2017, Decision. (Doc. 11 at 17-27).

The ALJ's assessment addresses all of Jensen's physical and mental impairments,

                                        17
including her impairments that are not severe. The ALJ did not error when she

assessed Jensen's residual functional capacity.

                                   CONCLUSION

      The ALJ's decision is supported by substantial evidence. The ALJ's

decision is free of legal error.

                                     ORDER

       1.    The Commissioner's decision to deny benefits to Jensen is

AFFIRMED.

      2.     This case is DISMISSED with prejudice.

      3.     The Clerk is directed to enter judgment accordingly.

      DATED this 22nd day of May, 2019 .




                                              ./   -·;           ---··1

                                       "'/ ~ ~ ~- -~- --~----- -
                                                  , / ~~·
                                         , __ .:.fuhn1ohnston   ··· .. -
                                                United States Magistrate Judge




                                         18
